DETAILED ACTION
This is an office action on the merits in response to the communication filed on 11/30/2021.  This office action supersedes the non-final action issued on 06/13/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-10 are canceled.  Claims 11-18 are pending and are considered in this office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  Such claim limitation(s) is/are: a network module and an input module in claim 11 and 12; an encryption module in claim 12; and a content wallet and a terminal device in claim 13.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 11 and 12: “a network module configured to …..; an input module configured to…..”.
Claim 12: “an encryption module configured to…..”.
Claim 13: “a content wallet configured to…..” and  “a terminal device configured to……”.

Claims 11, 12, and 13 each has the limitations that can be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders such as “a network module” or “an input module” or “an encryption module” or “a content wallet” or “a terminal device” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not further modified by sufficient structure or material for performing the claimed function.  The generic placeholders mentioned above are considered generic because the following functions can be performed by either hardware or software and the words themselves do not imply obvious structure.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 11-13 each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim limitation of claim 11 and 12, for example, “a network module” or “an input module”; “an encryption module” in claim 12; “a content wallet” and “a terminal device” in claim 13, each invokes 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification is devoid of adequate structure to perform the claimed function and that the structure can be performed by “software or hardware or the combination of hardware and software, and equivalents thereof”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the receiving. The use of the term is not adequate structure for performing the receiving function because they do not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, there are many different ways to create structured catalogs.  The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C.132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the
corresponding structure, material, or acts for performing the claimed function and clearly links or
associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 
Lastly, claim 13 recites the limitation " wherein the content wallet transmits a first password input through an input module to the terminal device, …..”, however there is insufficient antecedent basis for “an input module” of this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 18 are rejected under 35 U.S.C 103 as being obvious over Mardiks (US20100011163A1; hereinafter, “Mardiks”) in view of Min (US20050283618A1; hereinafter “Min”).
With respect to claim 11
Mardiks teaches the limitation of :
a network module configured to communicate with a terminal device ([0047], Portable device 100 may include a communication interface 180 to facilitate transferring data and/or information pertaining to one or more memory cards to an external device 190 which, n the example shown in FIG. 1, is a personal computer (“PC”). Controller 170 may transfer information to PC 190, regarding any accommodated memory card, per request of PC 190. Communication interface may be a Universal Serial Bus (“USB”) interface. Communication interface may be wireless.); and a toggle switch configured to control a connection between an external memory inserted into an accommodation groove and the network module (see fig. 1 and 3 and [0037-0039 and 0042-0043])
wherein connection between the external memory and the network module is controlled according to the user's manipulation of the toggle switch ([0043], Referring to the example embodiment shown in FIG. 1, the operator or user of portable device 100 may be interested in displaying information that pertains to memory card 115 or to data stored therein. In order to display that information, the operator or user of portable device 100 has to operate memory card selector 140 to cause it to forward to controller 170 memory selection signal 155 that pertains to the selected memory card (i.e., to memory card 115)
wherein when the toggle switch is moved in a first direction according to the manipulation of the user, the external memory and the network module are connected, and a content stored in the external memory is transmitted to the terminal device through the network module ([0022], Selecting the external memory card for data reading may be effected by an n-state selector selected from on of n-state rotatable selector and n-state slidable selector, wherein each state of the n states of the n-state selector is associated with a respective one of the n electrical sockets; see also [0038-0039])
Examiner’s Note (Intended Use):  The portion of the limitation which recites “…..to sell the content…”; and “…thereby performing a function of stopping the sale of the content” are merely a recited intended use of the toggle switch.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for…. [performing a specific functionality]”, etc.  does not mean that the functions are required to be performed, or are actually performed.

Mardiks does not explicitly disclose, but Min teaches:
an input module configured to receive a password for user authentication ([0061], Referring to FIG. 6, an UPnP security enabled control point 630 generates a one-time password (S601) and sends the password to a client 610 and a server 620 as a ‘Secret’ argument (see FIG. 9) using a “SetSecret” action (see FIG. 7) (S603, S602).;
When a first password input from the user through the input module is transmitted to the terminal device and a second password input from the user through the terminal device corresponds to the first password, the contents stored in the external memory are transmitted to the terminal device through the network module (fig.6 & [0062], After receipt of the password from the control point 630, the client 610 may send the password to the server 620 (S604). The server 620 may determine whether or not to authenticate the client 610 by comparing the password received from the client 610 against the password received from the control point 630 (S605).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks with the teaching of Min as they relate to portable memory device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Mardiks offers the embodiment of a portable device having the capabilities of managing several memory cards.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory device as disclosed by Mardiks to the methods of comparing passwords for authentication as taught by Min for the predicated result of improved authentication systems for data transfer.


With respect to claim 18
Mardiks teaches the limitations of:
at least one processor; and a memory configured to be electrically connected to the processor, 
wherein the memory stores instructions that, when executed by the processor, cause content to be received from content wallet and to be selled ([0047], Portable device 100 may include a communication interface 180 to facilitate transferring data and/or information pertaining to one or more memory cards to an external device 190 which, n the example shown in FIG. 1, is a personal computer (“PC”). Controller 170 may transfer information to PC 190, regarding any accommodated memory card, per request of PC 190. Communication interface may be a Universal Serial Bus (“USB”) interface. Communication interface may be wireless.);
when a toggle switch of the content wallet is moved in a first direction according to the manipulation of the user, the external memory and the network module are connected, 
and the network module is released ([0022], Selecting the external memory card for data reading may be effected by an n-state selector selected from on of n-state rotatable selector and n-state slidable selector, wherein each state of the n states of the n-state selector is associated with a respective one of the n electrical sockets; see also [0038-0039])
Examiner’s Note (Intended Use):  The portion of the limitation which recites “…..and
the content transmission from content wallet to be stopped and to be performed a function of stopping the sale of the content…” is merely a recited intended use of the toggle switch.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for…. [performing a specific functionality]”, etc.  does not mean that the functions are required to be performed, or are actually performed.

wherein connection between the external memory and the network module is controlled according to the user's manipulation of the toggle switch ([0043], Referring to the example embodiment shown in FIG. 1, the operator or user of portable device 100 may be interested in displaying information that pertains to memory card 115 or to data stored therein. In order to display that information, the operator or user of portable device 100 has to operate memory card selector 140 to cause it to forward to controller 170 memory selection signal 155 that pertains to the selected memory card (i.e., to memory card 115),
cause the content to be received from the content wallet  ([0022], Selecting the external memory card for data reading may be effected by an n-state selector selected from on of n-state rotatable selector and n-state slidable selector, wherein each state of the n states of the n-state selector is associated with a respective one of the n electrical sockets; see also [0038-0039])

Mardiks does not explicitly disclose, but Min teaches:
when a first password input from the user through the input module ([0061], Referring to FIG. 6, an UPnP security enabled control point 630 generates a one-time password (S601) and sends the password to a client 610 and a server 620 as a ‘Secret’ argument (see FIG. 9) using a “SetSecret” action (see FIG. 7) (S603, S602).; is transmitted to the terminal device and a second password input from the user through the terminal device corresponds to the first password, and cause the received content to be transmitted to a purchaser device (fig.6 & [0062], After receipt of the password from the control point 630, the client 610 may send the password to the server 620 (S604). The server 620 may determine whether or not to authenticate the client 610 by comparing the password received from the client 610 against the password received from the control point 630 (S605).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks with the teaching of Min as they relate to portable memory device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Mardiks offers the embodiment of a portable device having the capabilities of managing several memory cards.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory device as disclosed by Mardiks to the methods of comparing passwords for authentication as taught by Min for the predicated result of improved authentication systems for data transfer.

Claim 12 is rejected under 35 U.S.C 103 as being obvious over Mardiks (US20100011163A1; hereinafter, “Mardiks”) in view of Min (US20050283618A1; hereinafter “Min”), and further in view of Singamsetti et al. (US20150181413A1; hereinafter “Singamsetti”).
With respect to claim 12
Mardiks teaches the limitations of:
a network module configured to communicate with a terminal device ([0047], Portable device 100 may include a communication interface 180 to facilitate transferring data and/or information pertaining to one or more memory cards to an external device 190 which, n the example shown in FIG. 1, is a personal computer (“PC”). Controller 170 may transfer information to PC 190, regarding any accommodated memory card, per request of PC 190. Communication interface may be a Universal Serial Bus (“USB”) interface. Communication interface may be wireless.); and a toggle switch configured to control a connection between an external memory inserted into an accommodation groove and the network module (see fig. 1 and 3 and [0037-0039 and 0042-0043]), 
wherein connection between the external memory and the network module is controlled according to the user's manipulation of the toggle switch [0043], Referring to the example embodiment shown in FIG. 1, the operator or user of portable device 100 may be interested in displaying information that pertains to memory card 115 or to data stored therein. In order to display that information, the operator or user of portable device 100 has to operate memory card selector 140 to cause it to forward to controller 170 memory selection signal 155 that pertains to the selected memory card (i.e., to memory card 115) 
wherein when the toggle switch is moved in a first direction according to the manipulation of the user, the external memory and the network module are connected, and the content stored in the external memory is transmitted to the terminal device through the network module the user, the connection between the external memory and the network module is released, and the content transmission to the terminal device is stopped, ([0022], Selecting the external memory card for data reading may be effected by an n-state selector selected from on of n-state rotatable selector and n-state slidable selector, wherein each state of the n states of the n-state selector is associated with a respective one of the n electrical sockets; see also [0038-0039]), 
Examiner’s Note (Intended Use):  The portion of the limitation which recites “…..to sell the content…”; and “…thereby performing a function of stopping the sale of the content” are merely a recited intended use of the toggle switch.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for…. [performing a specific functionality]”, etc.  does not mean that the functions are required to be performed, or are actually performed.

Mardiks does not explicitly disclose, but Min teaches
an input module configured to receive a password for user authentication  ([0061], Referring to FIG. 6, an UPnP security enabled control point 630 generates a one-time password (S601) and sends the password to a client 610 and a server 620 as a ‘Secret’ argument (see FIG. 9) using a “SetSecret” action (see FIG. 7) (S603, S602)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks with the teaching of Min as they relate to portable memory device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Mardiks offers the embodiment of a portable device having the capabilities of managing several memory cards.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory device as disclosed by Mardiks to the methods of comparing passwords for authentication as taught by Min for the predicated result of improved authentication systems for data transfer.

Mardiks in view of Min do not explicitly disclose, but Singamsetti teaches:
an encryption module configured to encrypt a content stored in the external memory; wherein the content stored in the external memory is encrypted by the encryption module and the encrypted content is transmitted to the terminal device through the network module, ([0022], he controller 610 also comprises a central processing unit (CPU) 613, an optional hardware crypto-engine 614 operative to provide encryption and/or decryption operations, read access memory (RAM) 615, read only memory (ROM) 616 which can store firmware for the basic operations of the storage module 540, and a non-volatile memory (NVM) 617 which can store a device-specific key used for encryption/decryption operations, when used; see [0031], Any suitable encryption technique can be used for secure data transmission and to prevent non-authorized entities from accessing the data stored in the storage module 540.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks/Min with the teaching of Singamsetti as they relate to portable memory device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Mardiks offers the embodiment of a portable device having the capabilities of managing several memory cards.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory device as disclosed by Mardiks to the methods of encrypting the content before transmitting it to the terminal device as taught by Singamsetti for the predicated result of secured data transmission.


Claim 13 is rejected under 35 U.S.C 103 as being obvious over Mardiks (US20100011163A1; hereinafter, “Mardiks”) in view of Graham et al. (US20160360282A1; hereinafter: “Graham”), and further in view of Min (US20050283618A1; hereinafter “Min”).
With respect to claim 13
Mardiks teaches the limitations of:
a content wallet configured to include a toggle switch for controlling a connection between an external memory for storing content (see fig. 1 and 3 and [0037-0039 and 0042-0043]) and a network module;   and a terminal device configured to receive the content through the network module ([0047], Portable device 100 may include a communication interface 180 to facilitate transferring data and/or information pertaining to one or more memory cards to an external device 190 which, n the example shown in FIG. 1, is a personal computer (“PC”). Controller 170 may transfer information to PC 190, regarding any accommodated memory card, per request of PC 190. Communication interface may be a Universal Serial Bus (“USB”) interface. Communication interface may be wireless.);

wherein the content wallet comprising: the network module configured to communicate with a terminal device ([0047], Portable device 100 may include a communication interface 180 to facilitate transferring data and/or information pertaining to one or more memory cards to an external device 190 which, n the example shown in FIG. 1, is a personal computer (“PC”). Controller 170 may transfer information to PC 190, regarding any accommodated memory card, per request of PC 190. Communication interface may be a Universal Serial Bus (“USB”) interface. Communication interface may be wireless.); 
the toggle switch configured to control a connection between an external memory inserted into an accommodation groove and the network module (see fig. 1 and 3 and [0037-0039 and 0042-0043]), 
wherein connection between the external memory and the network module is controlled according to the user's manipulation of the toggle switch ([0043], Referring to the example embodiment shown in FIG. 1, the operator or user of portable device 100 may be interested in displaying information that pertains to memory card 115 or to data stored therein. In order to display that information, the operator or user of portable device 100 has to operate memory card selector 140 to cause it to forward to controller 170 memory selection signal 155 that pertains to the selected memory card (i.e., to memory card 115), 
wherein when the toggle switch is moved in a first direction according to the manipulation of the user, the external memory and the network module are connected, and a content stored in the external memory is transmitted to the terminal device through the network module ([0022], Selecting the external memory card for data reading may be effected by an n-state selector selected from on of n-state rotatable selector and n-state slidable selector, wherein each state of the n states of the n-state selector is associated with a respective one of the n electrical sockets; see also [0038-0039])
Examiner’s Note (Intended Use):  The portion of the limitation which recites “…..to sell the content…”; and “…thereby performing a function of stopping the sale of the content” are merely a recited intended use of the toggle switch.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for…. [performing a specific functionality]”, etc.  does not mean that the functions are required to be performed, or are actually performed.

Mardiks does not explicitly disclose, but Graham teaches:
a terminal device …… transmits the received content to a purchaser device ([0138], Presentation/target device toggling. The presentation/target device toggling function enables subscribers to dynamically toggle between (i.e., select) different presentation/target devices. For example, content being streamed or downloaded to a first client device (e.g., a set-top box in the living room of a home) might instead be automatically streamed to a second client device (e.g., a set-top box in the bedroom of the home). Device toggling may be implemented expressly by user interaction indicative of a desired toggling action. Device toggling may be implemented automatically where a second presentation/target device is enabled to receive streamed or downloaded content in the event of a termination of active content streaming or downloading at a first presentation/target device (e.g., streaming content being displayed via a smart phone is terminated in favor of that streaming content instead being displayed via a television or other presentation device). In various embodiments, additional on demand UI screens provide a presentation device selection UI screen(s) to receive subscriber input indicative of a presentation device selection associated with particular on-demand content. In one embodiment, a user may select or “toggle” a particular presentation device, such as shown in the figures where each of a “watch on iPhone” and “watch on TV” selection is provided to a user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks with the teaching of Graham as they relate to content downloading.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Mardiks offers the embodiment of a portable device having the capabilities of managing several memory cards.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory device as disclosed by Mardiks to the methods of downloading content on a purchaser device as taught by Graham for the predicated result of improved authentication systems for data transfer.

Mardiks in view of Graham do not explicitly disclose, but Min teaches:
the input module configured to receive a password for user authentication ([0061], Referring to FIG. 6, an UPnP security enabled control point 630 generates a one-time password (S601) and sends the password to a client 610 and a server 620 as a ‘Secret’ argument (see FIG. 9) using a “SetSecret” action (see FIG. 7) (S603, S602);
wherein the content wallet transmits a first password input through an input module to the terminal device, and the terminal device receives the content from the content wallet when a second password input by the user corresponds to the first password (fig.6 & [0062], After receipt of the password from the control point 630, the client 610 may send the password to the server 620 (S604). The server 620 may determine whether or not to authenticate the client 610 by comparing the password received from the client 610 against the password received from the control point 630 (S605).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks/Graham with the teaching of Min as they relate to portable memory device.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Mardiks offers the embodiment of a portable device having the capabilities of managing several memory cards.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory device as disclosed by Mardiks to the methods of comparing passwords for authentication as taught by Min for the predicated result of improved authentication systems for data transfer.


Claims 14-17 are rejected under 35 U.S.C 103 as being obvious over Mardiks (US20100011163A1; hereinafter, “Mardiks”) in view of Graham et al. (US20160360282A1; hereinafter: “Graham”) in view of Min (US20050283618A1; hereinafter “Min”), further in view of Augustine et al. (US10600009B1; hereinafter “Augustine”).
With respect to claim 14
The combination of Mardiks, Min, and Graham teaches the limitations of claim 13.  The combination does not explicitly disclose, but Augustine teaches: the terminal device stores a distributed ledger including contribution information of contributors related to a generation of the content (see col.23 ln1 – ln40), distributes an amount according to a transaction of the content according to the contribution information, and transmits the distributed amount to accounts of the contributors (see claim 1, transferring, with the distributed computing system, by one or more transactions corresponding to a mint of the cryptographic token on the decentralized computing platform for the current mint period, a first portion of the amount of the cryptographic token minted to the wallet address associated with the computer-implemented platform and a second portion of the amount of the cryptographic token minted to the set of contributor wallet addresses based on the network-effect scores.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks/Min/ Graham with the teaching of Augustine as they relate to managing multiple entities having different communicating protocols.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Mardiks offers the embodiment of a portable device having the capabilities of managing several memory cards.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory device as disclosed by Mardiks to the methods of managing multiple entities on a distributed ledger as taught by Augustine for the predicated result of an improved system of content distribution.


With respect to claim 15
The combination of Mardiks, Min, and Graham teaches the limitations of claim 13.  The combination does not explicitly disclose, but Augustine teaches: wherein the terminal device stores a distributed ledger including contribution information of contributors related to a generation of the content (see col.23 ln1 – ln40), distributes electronic money corresponding to an amount of a transaction of the content according to the contribution information, and transmits the distributed electronic money to the contributors (see claim 1, transferring, with the distributed computing system, by one or more transactions corresponding to a mint of the cryptographic token on the decentralized computing platform for the current mint period, a first portion of the amount of the cryptographic token minted to the wallet address associated with the computer-implemented platform and a second portion of the amount of the cryptographic token minted to the set of contributor wallet addresses based on the network-effect scores.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mardiks/Min/ Graham with the teaching of Augustine as they relate to managing multiple entities having different communicating protocols.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Yang offers the embodiment of a portable memory device having the capabilities of inserting a memory card.  One of ordinary skill in the art at the time the invention was made would have recognized the systems of implementing a portable memory as disclosed by Yang to the methods of managing multiple entities on a distributed ledger as taught by Augustine for the predicated result of an improved system of content distribution.


With respect to claim 16
The combination of Mardiks, Min, Graham, and  Augustine teaches the limitations of claim 14.  Augustine further teaches: wherein the distributed ledger includes block chain data (see col.7 ln33 – ln38, On-chain functions may be functions of the decentralized computing platform or functions enumerated in records stored within a distributed ledger (like a blockchain) thereof that are executed by peer computing devices participating in the decentralized computing platform, like smart contracts.), and each block includes the contribution information of the contributor (fig.1A & col.23 ln1 -  ln32, A contributor may specify an address on the blockchain network, such as an address to which computing nodes 101 may transfer digital bearer assets. …… In some cases, a registration process includes creation of a record corresponding to the contributor, like a contributor record 139, which may include a current address on the blockchain network for the contributor and a ContributorID, like an email or username (e.g., backed by an associated password), by which the contributor may access and manage at least some aspects of their contributor record 139 and contribute content or other assets under their ContributorID.  In some embodiments, a platform server 130 maintains contributor records 139 of contributors to the platform it provides. In some embodiments, contributor records 139 or a representation thereof are stored as records within the directed acyclic graph 105 (and, thus, some embodiments of a ContributorID may be a cryptographic hash address corresponding to a record within the directed acyclic graph 105 or associated therewith).


With respect to claim 17
The combination of Mardiks, Min, Graham, and  Augustine teaches the limitations of claim 15.   Augustine further teaches: wherein the distributed ledger includes block chain data (see col.7 ln33 – ln38, On-chain functions may be functions of the decentralized computing platform or functions enumerated in records stored within a distributed ledger (like a blockchain) thereof that are executed by peer computing devices participating in the decentralized computing platform, like smart contracts.), and each block includes the contribution information of the contributor (fig.1A & col.23 ln1 -  ln32, A contributor may specify an address on the blockchain network, such as an address to which computing nodes 101 may transfer digital bearer assets. …… In some cases, a registration process includes creation of a record corresponding to the contributor, like a contributor record 139, which may include a current address on the blockchain network for the contributor and a ContributorID, like an email or username (e.g., backed by an associated password), by which the contributor may access and manage at least some aspects of their contributor record 139 and contribute content or other assets under their ContributorID.  In some embodiments, a platform server 130 maintains contributor records 139 of contributors to the platform it provides. In some embodiments, contributor records 139 or a representation thereof are stored as records within the directed acyclic graph 105 (and, thus, some embodiments of a ContributorID may be a cryptographic hash address corresponding to a record within the directed acyclic graph 105 or associated therewith).


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YIN Y CHOI/ Examiner, Art Unit 3685                                                                                                                                                           7/13/2022